Citation Nr: 0118867	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for asthma, currently 
evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	James W. Stanley, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to July 
1982.  This matter came before the Board of Veterans Appeals 
(Board) on appeal from a March 2000 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran's attorney, in the May 2000 substantive appeal, 
requested a hearing before a member of the Board at the local 
office of the Department of Veteran's Affairs (VA).  
Subsequently, in May 2000, the veteran requested a 
videoconference hearing before a Member of the Board.  
However, in May 2001, the veteran's attorney indicated that 
the veteran desired to withdraw his request for a hearing.  
The record contains no indication that the veteran objected 
to his attorney's cancellation of the videoconference hearing 
with a member of the Board.

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his asthma to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  However, the RO found that 
the case did not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's asthma is manifested by complaints of daily 
coughing and wheezing, with daily use of inhaler medications 
with moderate relief.  

2.  The record contains no evidence that the veteran has 
needed at least monthly treatment by a physician for required 
care of exacerbations, or that he has required intermittent 
(at least 3 times per year) systemic oral or parenteral 
corticosteroids.

3.  Pulmonary function testing at a February 2000 VA 
examination showed forced expiratory volume in one second 
(FEV-1) of 58 percent of predicted after bronchodilator use, 
and a ratio of FEV-1 to forced vital capacity (FVC) of 74 
percent after bronchodilator use.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 30 
percent for asthma have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VA has also secured all medical records that the veteran has 
indicated are pertinent to his claim, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  VA's duty to assist the 
claimant in this regard accordingly has been satisfied.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b) and (c)).  In addition, the veteran has 
been advised of the evidence that would be necessary for him 
to substantiate his claim, by means of the statement of the 
case that was issued during the appellate process.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 38 
U.S.C. § 5103(a)).  The requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the veteran's claim, have been satisfied.

Service medical records reflect that the veteran was found to 
have possible asthma and began taking medication for asthma.  
The RO granted service connection for asthma in a December 
1997 rating decision and assigned a 30 percent evaluation.  
In a January 2000 statement, the veteran contended that his 
asthma warrants a rating higher than 30 percent.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. § 
4.3 (2000).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2000).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2000); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Here, the RO has evaluated the veteran's service-connected 
asthma utilizing Diagnostic Code 6602, which rates bronchial 
asthma based on results of pulmonary function tests, the 
required treatment, and the frequency and severity of 
asthmatic attacks.  A 30 percent rating is assigned where 
forced expiratory volume in one second (FEV-1) is in the 
range from 56 to 70 percent of predicted value, or; the ratio 
of FEV-1 to forced vital capacity (FVC) is in the range from 
56 through 70 percent, or; there is the need for daily 
inhalation or oral bronchodilator therapy, or; need of 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation is assigned where forced expiratory volume in one 
second (FEV-1) is in the range from 40 to 55 percent of 
predicted value, or; the ratio of FEV-1 to forced vital 
capacity (FVC) is in the range from 40 through 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or: intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned pronounced bronchial asthma 
where FEV-1 is less that 40 percent of predicted value, or; 
the ratio of FEV-1 to FVC is less than 40 percent, or; more 
than one attack per week with episodes of respiratory 
failure, or; which requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.96, Diagnostic Codes 6602 (2000).

Medical evidence generated in the year preceding the 
veteran's January 2000 claim consists of two notations 
documenting private medical treatment for asthma.  In March 
1999, the veteran told a physician that he was having trouble 
with asthma, especially at night, and that he was using an 
inhaler frequently.  The impression was exacerbation of 
asthma and the examiner prescribed medication to decrease the 
veteran's need to use an inhaler.  In October 1999, the 
veteran told the same private physician that his asthma had 
become worse lately.  On examination, the lungs sounded 
clear.  The physician noted among her impressions reactive 
airway disease, acting up right now, possibly due to ragweed, 
etc.

At a February 2000 VA examination, the veteran complained of 
daily dry cough and wheezing, the inability to walk more than 
one block without resting, and that he was using two inhaler 
medications with moderate relief.  Evaluation of the lungs 
revealed scattered inspiratory and expiratory wheezes 
throughout both lung fields.  There were no audible rales or 
stridor and there was no dullness to percussion.  
X-ray studies showed that the lung fields were clear.  The 
impression was asthma.  On pulmonary function testing (PFT) 
performed in February 2000, FEV-1 was 41 percent of predicted 
prior to bronchodilator use and 58 percent of predicted after 
bronchodilator use.  The ratio of FEV-1 to FVC was 55 percent 
prior to bronchodilator use and 74 percent after 
bronchodilator use.  The impression was moderate obstructive 
disease.  

After reviewing the evidence, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for asthma.  The Board finds that the 
veteran's disability from asthma is manifested by complaints 
of daily coughing and wheezing, with use of inhaler 
medications with moderate relief.  The clinical evidence of 
record does not show that he needs at least monthly treatment 
by a physician for required care of exacerbations, or that he 
requires intermittent (at least 3 times per year) systemic 
oral or parenteral corticosteroids.  His February 2000 
pulmonary function testing showed FEV-1 of 58 percent of 
predicted after bronchodilator use.  The same testing showed 
FEV-1/FVC of 74 percent after bronchodilator use.  Such 
measurements show pulmonary function well within or better 
than the parameters of the criteria for a rating of 30 
percent.  The Board notes that daily inhaler/bronchodilator 
use is considered under the 30 percent evaluation.   Based on 
the record, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's asthma.  As such, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board 
concludes that the criteria for a schedular rating in excess 
of 30 percent have not been met.



ORDER

An increased rating in excess of 30 percent for bronchial 
asthma is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

 

